Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 15, 2017

                                    No. 04-17-00432-CV

                  IN THE INTEREST OF A.G.G. ET AL., CHILDREN,

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00058
                        Honorable Norma Gonzales, Judge Presiding


                                      ORDER

        State’s motion for extension of time to file brief is GRANTED. We order the brief due
January 2, 2018.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court